THE THIRTEENTH COURT OF APPEALS

                                       13-18-00021-CV


                    Humberto Tijerina, III and Tijerina Legal Group, P.C.
                                              v.
                 Jude Iwuala, Individually and as Next Friend of O.I., a minor


                                      On Appeal from the
                        430th District Court of Hidalgo County, Texas
                              Trial Cause No. C-4158-15-J(1)


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion dismissing Tijerina's claims without prejudice. Costs of the

appeal are adjudged against appellee, Jude Iwuala, Individually and as Next Friend of

O.I., a minor.

       We further order this decision certified below for observance.

June 27, 2019